Exhibit 10.1

EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT, entered into on April 7, 2008, but effective as
of March 24, 2008, by and between Steven Madden, Ltd. (the “Company”), and
Edward Rosenfeld (the “Employee”).

RECITALS

          WHEREAS, the Employee has served as the Company’s Vice President of
Strategic Planning and Finance since 2005, Executive Vice President of Strategic
Planning and Finance since 2007, and a Director since February 2008; and

          WHEREAS, the Company and the Employee desire to enter into an
employment agreement which will set forth the terms and conditions upon which
the Employee shall continue to be employed by the Company and upon which the
Company shall compensate the Employee.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants hereinafter set forth, the parties hereto have agreed, and do hereby
agree, as follows:

 

 

 

 

1.

EMPLOYMENT; TERM

 

 

 

                    1.1  The Company will employ the Employee in its business,
and the Employee will work for the Company therein, as its Interim Chief
Executive Officer for a term commencing as of March 24, 2008 (the “Effective
Date”) and terminating on December 31, 2009 (the “Expiration Date”), subject to
earlier termination as hereinafter provided (the employment period, as earlier
terminated, being referred to as the “Term”).

                    1.2  Upon the expiration of the Term or the termination of
the Employee’s employment with the Company for any reason whatsoever, he shall
be deemed to have resigned all of his positions as an officer and director of
the Company and of each and every subsidiary thereof.

 

 

 

 

2.

DUTIES

                    During the Term, the Employee shall serve as the Company’s
Chief Executive Officer and shall have such executive and managerial
responsibilities on behalf of the Company of the type and nature generally
associated with his position and such further duties as shall, from time to
time, be delegated or assigned to him by the Board of Directors of the Company
consistent with his position. He shall also continue to serve as a Director of
the Company.

--------------------------------------------------------------------------------



 

 

 

 

3.

DEVOTION OF TIME

                    During the Term, the Employee shall expend all of his
working time for the Company; shall devote his best efforts, energy and skill to
the services of the Company and the promotion of its interests; and shall not
take part in activities detrimental to the best interests of the Company.

 

 

 

 

4.

COMPENSATION

                    4.1  For all services to be rendered by the Employee during
the Term, and in consideration of the Employee’s representations and covenants
set forth in this Agreement, the Employee shall be entitled to receive from the
Company compensation as set forth in Paragraph 4.2.

                    4.2  During the Term, the Employee shall be entitled to
receive the following salary per annum: $400,000.00.

           The Employee shall be entitled to such additional compensation and
annual bonus as may be determined from time to time by the Board of Directors of
the Company in its sole discretion. All amounts due hereunder shall be payable
in accordance with the Company’s standard payroll practices.

           The Employee shall receive, as additional compensation, 40,000 Stock
Options. Such options shall have a term of seven years and shall vest 20%
annually for five years.

 

 

 

 

5.

REIMBURSEMENT OF EXPENSES

                    5.1  The Company shall pay directly, or reimburse the
Employee for, all reasonable and necessary expenses and disbursements incurred
by the Employee for and on behalf of the Company in the performance of his
duties during the Term.

                    5.2  The Employee shall submit to the Company, not less than
once in each calendar month, reports of such expenses and disbursements in form
normally used by the Company and receipts with respect thereto, and the
Company’s obligations under Paragraph 5.1 hereof shall be subject to compliance
therewith.

 

 

 

 

6.

VACATIONS, SICK DAYS, AND PERSONAL DAYS

                    The Employee shall be entitled to Vacation, Sick, and
Personal Days in accordance with the Company’s usual policy as set forth in the
employment manual of the Company.

 

 

 

 

7.

PARTICIPATION IN EMPLOYEE BENEFIT PLANS

                    The Employee shall be accorded the right to participate in
and receive benefits under and in accordance with the provisions of any pension,
profit sharing, life insurance, disability insurance, and dental insurance or
reimbursement or other plan or program of the Company either in existence as of
the Effective Date or hereafter adopted for the benefit generally of its
employees.

2

--------------------------------------------------------------------------------



 

 

 

 

8.

SERVICE AS OFFICER AND DIRECTOR

                    During the Term, the Employee shall, if elected or
appointed, serve as (a) an officer of any subsidiaries of the Company and/or
entities affiliated with the Company in existence or hereafter created or
acquired and (b) a director of any such subsidiaries of the Company and/or
entities affiliated with the Company in existence or hereafter created or
acquired, in each case without any additional compensation for such services.

 

 

 

 

9.

EARLIER TERMINATION

                    9.1  The Employee’s employment hereunder shall automatically
terminate upon his death and may terminate at the option of the Company in the
event of “cause” (as hereinafter provided).

                    9.2  The Employee’s employment may be terminated by the
Company at any time during the Term upon written notice for “cause.” As used in
this Agreement, “cause” shall include the Employee’s commission of any act in
the performance of his duties constituting common law fraud, a felony or other
gross malfeasance of duty, the Employee’s commission of any act involving moral
turpitude, any material misrepresentation by the Employee, any breach of any
material covenant on the Employee’s part herein set forth, or the Employee’s
engagement in misconduct which is materially injurious to the Company or any of
its subsidiaries or affiliated entities.

                    9.3  Upon termination of the Employee’s employment with the
Company for cause, the Company shall have no further obligations to the Employee
and the Employee shall be entitled to no further compensation from the Company,
except for any pro-rata amounts due to the Employee at such date of termination,
as provided for in Paragraph 4.2. In the event of the termination of the
Employee’s employment with the Company for cause, the amount to be paid to the
Employee pursuant to this Paragraph shall constitute the sole and exclusive
remedy of the Employee, and the Employee shall not be entitled to any other or
further compensation, rights or benefits hereunder or otherwise. The foregoing
shall not be construed to limit any rights or remedies available to the Company
with regard to any acts or omissions of the Employee that gave rise to the
termination for cause.

                    9.4  In the event of the termination of the Employee’s
employment by the Company during the Term without “cause,” as liquidated
damages, the Employee shall be entitled to receive the following: all
compensation that would be due and owing Employee under this Agreement through
its Expiration Date.

                    9.5  If, during the period commencing 90 days prior to a
Change of Control and ending 180 days after a Change of Control, Employee is
terminated by the Company other than for cause, Employee is entitled to receive
an amount equal to the lesser of (i) the average amount of total compensation
actually received by Employee for the preceding three calendar years multiplied
by 3, or (ii) the maximum amount which is tax deductible to the Company under
Internal Revenue Code Section 280G. Change of Control shall mean when any person
or group (excluding the Company or any of its affiliates) becomes the beneficial
owner of securities representing 50% of more of the combined voting power of the
Company’s then outstanding securities.

3

--------------------------------------------------------------------------------



 

 

 

 

10.

INJUNCTIVE RELIEF; REMEDIES

                    10.1  The Employee acknowledges and agrees that, in the
event he shall violate or threaten to violate any of the restrictions of
Paragraph 3 or 9 hereof, the Company will be without an adequate remedy at law
and will therefore be entitled to enforce such restrictions by temporary or
permanent injunctive or mandatory relief in any court of competent jurisdiction
without the necessity of proving damages or posting any bond or other security.

                    10.2  The Employee agrees further that the Company shall
have the following additional rights and remedies

                         (i)   recover to the Company all monies and other
consideration derived or received by him as the result of any transactions
constituting a breach of any of the provisions of Paragraph 7.1, and the
Employee hereby agrees to account for and pay over such monies and other
consideration to the Company; and

                         (ii)   The right to recover attorneys’ fees incurred in
any action or proceeding in which it seeks to enforce its rights under Paragraph
7 hereof.

                    10.3   Each of the rights and remedies enumerated above
shall be independent of the other, and shall be severally enforce­able, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity.

 

 

 

 

11.

NO RESTRICTIONS

                    The Employee hereby represents that neither the execution of
this Agreement nor his performance hereunder will (a) violate, conflict with or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under
the terms, conditions or provisions of any contract, agreement or other
instrument or obligation to which the Employee is a party, or by which he may be
bound, or (b) violate any order, judgment, writ, injunction or decree applicable
to the Employee. In the event of a breach hereof, in addition to the Company’s
right to terminate this Agreement, the Employee shall indemnify the Company and
hold it harmless from and against any and all claims, losses, liabilities, costs
and expenses (including reasonable attorneys’ fees) incurred or suffered in
connection with or as a result of the Company’s entering into this Agreement or
employing the Employee hereunder.

4

--------------------------------------------------------------------------------



 

 

 

 

12.

ARBITRATION

                    12.1  Except with regard to any other matters that are not a
proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association. The
arbitration proceeding shall take place at a mutually agreeable location in New
York County, New York or such other location as agreed to by the parties.

                    12.2  The award rendered by the arbitrator shall be final,
binding and conclusive, shall be specifically enforceable, and judgment may be
entered upon it in accordance with applicable law in the appropriate court in
the State of New York, with no right of appeal therefrom.

                    12.3  Each party shall pay its or his own expenses of
arbitration, and the expenses of the arbitrator and the arbitration proceeding
shall be equally shared.

 

 

 

 

13.

ASSIGNMENT

                    This Agreement, as it relates to the employment of the
Employee, is a personal contract and the rights and interests of the Employee
hereunder may not be sold, transferred, assigned, pledged or hypothecated.

 

 

 

 

14.

NOTICES

                    Any notice required or permitted to be given pursuant to
this Agreement shall be deemed to have been duly given when delivered by hand or
sent by certified or registered mail, return receipt requested and postage
prepaid, overnight mail or courier or telecopier as follows:

 

 

 

If to the Employee:

 

 

 

Edward Rosenfeld

 

105 E. 15th Street, Apt. 83, New York, NY 10003

 

Telecopier Number: (212) 995-1148

 

 

 

If to the Company:

 

 

 

Alan Novich

 

Steven Madden, Ltd.

 

52-16 Barnett Ave., Long Island City, NY 11104

or at such other address as any party shall designate by notice to the other
party given in accordance with this Paragraph 14.

5

--------------------------------------------------------------------------------



 

 

 

 

15.

GOVERNING LAW

                    This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in New York.

 

 

 

 

16.

WAIVER OF BREACH; PARTIAL INVALIDITY

                    The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach. If any provision, or part thereof, of this Agreement shall be held to be
invalid or unen­forceable, such invalidity or unenforceability shall attach only
to such provision and not in any way affect or render invalid or unenforceable
any other provisions of this Agreement, and this Agreement shall be carried out
as if such invalid or unenforceable provision, or part thereof, had been
reformed, and any court of competent jurisdiction or arbitrators, as the case
may be, are authorized to so reform such invalid or unenforceable provision, or
part thereof, so that it would be valid, legal and enforceable to the fullest
extent permitted by applicable law.

 

 

 

 

17.

ENTIRE AGREEMENT

                    This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and there are no
representations, warranties or commitments except as set forth herein. This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
subject matter hereof. This Agreement may be amended, and any provision hereof
waived, only by a writing executed by the party sought to be charged.

 

 

 

 

18.

COUNTERPARTS

                    This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

 

 

 

19.

FACSIMILE SIGNATURES

                    Signatures hereon which are transmitted via facsimile shall
be deemed original signatures.

 

 

 

 

20.

REPRESENTATION BY COUNSEL; INTERPRETATION

                    The Employee acknowledges that he has been represented by
counsel, or has been afforded the opportunity to be represented by counsel, in
connection with this Agreement. Accordingly, any rule or law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Agreement against the party that drafted it has no application and is
expressly waived by the Employee. The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the intent of the parties
hereto.

6

--------------------------------------------------------------------------------



 

 

 

 

21.

HEADINGS

                    The headings and captions under sections and paragraphs of
this Agreement are for convenience of reference only and do not in any way
modify, interpret or construe the intent of the parties or affect any of the
provisions of this Agreement.

 

 

 

 

22.

CONSTRUCTION

                    Whenever the word “including” or any variant thereof is used
herein, it shall mean “including without limitation.”

{Remainder of page intentionally left blank; signature page follows.}

7

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the undersigned have executed this Agreement as
of the day and year above written.

 

 

 

 

STEVEN MADDEN, LTD.

 

 

 

 

By:

/s/ Arvind Dharia

 

 

--------------------------------------------------------------------------------

 

 

Arvind Dharia, Chief Financial Officer

 

 

 

 

/s/ Edward R. Rosenfeld

 

--------------------------------------------------------------------------------

 

Edward R. Rosenfeld


--------------------------------------------------------------------------------